In the latter case, the court said: “It was insisted that the money to secure which the deed of trust was given, was purchase money, and the premises, in any event, are liable to be sold for its satisfaction. If it were established that the money borrowed by appellant from appellee, was paid to Redick for the land, still it does not follow that it was purchase money. It appears that the premises were purchased of Redick, and the money for which this debt was incurred Avas paid on the last installment due on the purchase. The statute, in declaring that the homestead right should not be claimed .against a debt due for the purchase money, obviously used the language in its ordinary and popular signification. All persons understand the term purchase money to mean the price agreed to be paid for the land, or the debt created by the purchase. It is not understood to mean a debt due another person than the vendor. In this case, the 'debt was created for money loaned and not for land purchased. Appellee sold no land to appellant, but lie loaned him money. It could not matter, in this indebtedness, whether the money was subsequently paid for the same or other property. There is. nothing in the case which shoAVS the relation of vendor, and vendee between these parties, and this provision of the statute only applies to parties occupying that relation, or those representing them, and for a debt created by the purchase of the homestead.” It is not contended by counsel for the plaintiff that he is entitled to be subrogated to the rights of Bryant under the principles of law decided in the ease of Rod-man v. Sanders, 44 Ark. 504, or Carr v. Caldwell, 70 Am. It follows that the judgment must be affirmed.